ON MOTION TO RETAX COSTS.
On a former day the judgment appealed from was affirmed as to liability, but reversed and the cause remanded upon the issue of damages, and the costs of the appeal were taxed against the appellee (Miss.) 157 So. 695. Appellee now moves the court to retax the costs, *Page 652 
contending that appellee was successful upon the main issue before the court and should not be required to bear the entire costs of the appeal.
The latest case in this court upon the subject of this motion is Ætna Life Ins. Co. v. Thomas, 166 Miss. 53, 62, 144 So. 50,146 So. 134, wherein the statutes and previous cases were reviewed at some length. Adhering to the reasoning applied in that case, the motion now before us must be overruled.
Motion overruled.